           Case 1:20-cv-01140-RP Document 1 Filed 11/17/20 Page 1 of 7




                        UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 DR. THOMAS HUBBARD, PhD,

           Plaintiff,

 v.                                                          Case No. 1:20-cv-1140

 HOLLIE GREEN,

           Defendant.



                          PLAINTIFF’S ORIGINAL COMPLAINT

           COMES NOW Dr. Thomas Hubbard, PhD (“Dr. Hubbard” or “Plaintiff”) and files

his Complaint (“Complaint”) against Hollie Green (“Green” or “Defendant”) and would

respectfully show as follows:

                                JURISDICTION AND VENUE

      1.       Defendant is subject to jurisdiction in Texas because Defendant is domiciled in

Texas and/or Defendant committed a tort in Texas.               Venue is appropriate because

Defendant committed the actions complained of herein in Travis County, Texas.

      2.       Subject matter jurisdiction is appropriate because the amount in controversy

exceeds $75,000.00 including all damages and attorneys’ fees. In addition, there is

complete diversity of citizenship because Plaintiff is domiciled in California and, on

information and belief, Defendant is not domiciled in the State of California.

                                          PARTIES

      3.       Plaintiff is a natural person who is a permanent resident and citizen of the State

of California. He may be served through the undersigned counsel of record.
        Case 1:20-cv-01140-RP Document 1 Filed 11/17/20 Page 2 of 7




   4.      Defendant Green is a natural person who is a permanent resident and citizen of

the State of Texas. She may be served with process wherever she may be found.

                               FACTUAL BACKGROUND

   5.      Dr. Hubbard is a longstanding full-time member of the faculty of the Classics

Department of the University of Texas at Austin, and a faculty affiliate of the Center for

Women’s and Gender Studies. In the Fall of 2019 his career and reputation were attacked

by the same mob violence and mob “justice” currently sweeping the land. Defendants

ultimately participated as a member of the libel/slander mob seeking to “cancel” Dr.

Hubbard based on lies.

   6.      Green was a student at the University of Texas at Austin during the relevant

time frame.

   7.      On approximately November 19, 2019, Green, authored and caused to be

published the document attached hereto as Exhibit A (the “Google Survey”), which was

circulated to multiple third parties. Dr. Hubbard did not learn of this Google Survey until

January 2020. However, the survey was apparently linked (along with a cache of other

materials concerning Dr. Hubbard) to Green’s feed on Twitter. See Exhibit. B (the

“Linking Tweet”). The Linking Tweet and the Google Survey contained a link to filed

supposedly cataloguing Dr. Hubbard’s “history of rape and pedophilia advocacy” (“Linked

Material”).

   8.      Prior to this, on November 18, 2020, Green had sent out a Tweet from her

account @1998holliegreen dated (see Exhibit C, the “Sex Tweet” and, collectively, the

“Publications”) in which Green stated that Dr. Hubbard "required students to write abt




ORIGINAL COMPLAINT                                                                       2
          Case 1:20-cv-01140-RP Document 1 Filed 11/17/20 Page 3 of 7




personal experiences of sexual assault to see whether they were 'really' rape or just 'bad

sex.'"

    9.       These Publications contain numerous false statements of fact of and concerning

Dr. Hubbard.

    10.      First, he was tenured in 1993, not 2008. He was promoted to full professor in

1998. The fact that Green got these basic dates wrong shows how careless and inept she

was in authoring the document.

    11.      Also, the Publications claim Dr. Hubbard is an "Associated Individual" of

NAMBLA. This has already been refuted and proven to be a hoax and an erroneous

Wikipedia link that Green cited has since been removed from Wikipedia.

    12.      The Publications also that Dr. Hubbard's course "Mythologies of Rape" (not

"Mythology of Rape" as Green incorrectly cited) was banned after one semester, which is

also false. The course was not "banned" or in any way censured by the University of Texas.

    13.      The        Publications       also       contain        a        link        to

https://www.insidehighered.com/news/2009/06/11/et-tu-new-publisher as evidence of

Green’s false claims that Dr. Hubbard promotes pedophilia and child sexual abuse, but that

cite nowhere mentions the word "pedophilia" or the phrase "perceived to promote child

sexual abuse" as Green suggests. The fuller quote is as follows: "It looks at such

relationships in a historical context – looks at other cultures […] It also allows for the

possibility–and in fact these possibilities do exist–that certain of these relationships may

not be harmful to the boys. But that's done within carefully construed parameters."

Green’s Publications fails to mention the fact that the American Philological Association




ORIGINAL COMPLAINT                                                                        3
         Case 1:20-cv-01140-RP Document 1 Filed 11/17/20 Page 4 of 7




did intervene on behalf of the complainants of Dr. Hubbard’s work and the collection

eventually was published, and is now distributed by Taylor & Francis.

   14.      In reference to the allegedly “banned” course Dr. Hubbard taught called

“Mythologies of Rape,” Green claimed that Dr. Hubbard stated that "female students are

often too objective [sic] to study rape academically." Yet none of Green’s alleged

“sources” substantiate this false claim.

   15.      The Publications also quote Dr. Hubbard, but include a parenthetical insertion,

that Dr. Hubbard is referring to "pedophilic relationships", which is completely false.

   16.      Also, the claim that Dr. Hubbard "required students to write abt personal

experiences of sexual assault to see whether they were 'really' rape or just 'bad sex" is

untrue, as the written text of the paper assignment will prove and is just another lie to

embellish Green’s false narrative.

   17.      Tellingly, some of the links contained in the Publications were withdrawn by

their author, likely out of recognition that the false assertions relied on by Green were

unverified, false, and defamatory.

   18.      Green’s Publications give the defamatory impressions that Dr. Hubbard

advocates for pedophilia, that he supports rape and criminal sexual conduct against minors,

that he required his students to ponder on whether their own sexual assaults were “really

just bad sex”, and that the culmination of Dr. Hubbard’s “controversies” culminated in one

of his courses being “banned” for containing curriculum containing these elements.

   19.      These are lies. Dr. Hubbard does not have a "history of pedophilic and rape

advocacy,” as Green falsely claims. Dr. Hubbard has never advocated or condoned either

pedophilia or rape.     His scholarship does not even concern pedophilia, which all




ORIGINAL COMPLAINT                                                                        4
         Case 1:20-cv-01140-RP Document 1 Filed 11/17/20 Page 5 of 7




dictionaries define as persistent attraction to pre-pubescent children, but the entirely

different historical phenomenon of Greek pederasty, which pertains to adolescent males.

To confuse such basic terminology is irresponsible and defamatory.

   20.      And even with respect to pederasty, Dr. Hubbard has never advocated for its

commission, but rather to understand it in the context of the Ancient Greeks.

   21.      In summary, the Publications complained of herein expressly and/or impliedly

through juxtaposition, context, and innuendo, make the following false statements of fact

of and concerning Dr. Hubbard:

            a. That Dr. Hubbard promotes, encourages, and/or advocates for the

               commission of pedophilia (adult sex with prepubescent children);

            b. That Dr. Hubbard’s teaching and scholarship promotes, encourages, and/or

               advocates for the commission of pederasty (adult sex with sexually

               developed adolescent minors);

            c. That Dr. Hubbard teaches and engages in scholarship that requires sexual

               assault survivors to question whether their assaults were really just “bad

               sex” as part of classroom curriculum; and

            d. That Dr. Hubbard’s teaching and scholarship caused the University of

               Texas at Austin to “ban” one of his classes.

   22.      Defendant’s libel has caused significant damage to Dr. Hubbard. Following the

publication of these statements, Dr. Hubbard’s house was attacked and vandalized on

December 9, 2019 by militants associated with an explicitly revolutionary organization

(the Popular Women’s Movement/Movimiento Femenino Popular) who spray-painted red

graffiti on Dr. Hubbard’s house in the form of bold letters spelling “CHILD RAPIST” and




ORIGINAL COMPLAINT                                                                     5
         Case 1:20-cv-01140-RP Document 1 Filed 11/17/20 Page 6 of 7




a hammer and sickle. Graffiti was also spray painted on a nearby store that threatened Dr.

Hubbard’s life.

   23.      Due to these events, Dr. Hubbard was forced to leave Austin, Texas and relocate

to California. He has suffered significant damages to his reputation, mental anguish, and

emotional distress. He is unable to resume teaching in anything but an online format.

                                     CAUSES OF ACTION

                                          COUNT I


                                 Libel (per se and per quod)


   24.      Plaintiff realleges all of the preceding allegations as if fully stated herein.

   25.      Defendant published false statements of fact of and concerning Plaintiff, who

is not a general purpose or limited purpose public figure. Defendant acted with negligence

as well as actual malice and/or reckless disregard for the truth the false statements of fact.

Alternatively, Defendant is strictly liable for the defamatory Publications. The false

statements of fact were defamatory of Plaintiff and caused reputational injury per se

because they injured Plaintiff in his occupation as university faculty member who works

with students. The false statements also caused Plaintiff actual damages and mental

anguish.

   26.      Plaintiff further seeks exemplary damages because Defendant’s actions were

committed with actual malice and/or reckless disregard for the truth.

                               CONDITIONS PRECEDENT

   27.      All conditions precedent to Plaintiff’s claims have occurred or have been

waived.




ORIGINAL COMPLAINT                                                                            6
      Case 1:20-cv-01140-RP Document 1 Filed 11/17/20 Page 7 of 7




                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for relief and judgment as follows:

         a. awarding actual, reputational, mental anguish, and exemplary damages;

         b. pre- and post-judgment interests and costs; and

         c. all other relief to which Plaintiff is entitled in law or equity.


Dated: November 17, 2020.

                                             Respectfully submitted,

                                             CAMARA & SIBLEY LLP

                                             /s/ Joseph D. Sibley___________________
                                             Joseph D. Sibley
                                             State Bar No. 24047203
                                             sibley@camarasibley.com
                                             Camara & Sibley LLP
                                             1108 Lavaca St
                                             Suite 110263
                                             Austin, TX 78701
                                             Telephone: (713) 966-6789
                                             Fax: (713) 583-1131

                                             ATTORNEYS FOR PLAINTIFF




ORIGINAL COMPLAINT                                                                     7
